Lazer, J. P.,
concurs as to the denial of resentence, but otherwise dissents and votes to modify the resentence in issue by reducing it to a period of imprisonment of three years to life, with the following memorandum: This resentence of five years to life for $285 sale of cocaine to an undercover officer is excessive. The 46-year-old defendant, who held a single job for 11 years before discharge for poor attendance, is scarcely a hardened criminal. The resentence is neither consonant with others imposed on more serious drug offenders nor appropriate to the charge or the defendant’s circumstances. Therefore, I would reduce it to three years to life.